Citation Nr: 0326402	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  99-10 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for arthritis of the left 
hip


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



REMAND

The veteran had active service from November 1984 to November 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied service connection for arthritis of the 
left hip.

The veteran sustained an in-service injury to her left hip, 
as reflected by a January 1985 emergency room service medical 
record (SMR).  An undated SMR that identifies the veteran as 
36 years old states that the veteran has degenerative disease 
of the left hip and significant limitation of range of 
motion.  A December 1997 VA examination report noted 
"arthritis of the left hip 1992" in the veteran's medical 
history, and stated that during the physical examination, the 
veteran could not cross her left leg on her right leg without 
help from her hands.  September 1997 records from St. Mary's 
Hospital state that the veteran has "moderately advanced 
arthritic degeneration of the hip joint."  A January 1999 
letter from Dr. Griess of St. Mary's Hospital states that the 
veteran is being followed in St. Mary's Lucian Lucchi Clinic 
for chronic pain and degenerative disease of her left hip.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002). 

One of the provisions of the VCAA, 38 U.S.C.A. 
§5103A(d)(1)(a), states that the duty to assist a claimant 
includes "providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim."  Section 
5103A(d)(2) provides that such an examination or opinion is 
necessary 

if the evidence of record before the Secretary, 
taking into consideration all information and lay or 
medical evidence (including statements of the 
claimant) -
(A)	contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and 
(B)	indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(C)	does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim

In the present case, the evidence of record meets these 
criteria.  There is competent evidence that the veteran has 
arthritis, a "chronic disease" under 38 U.S.C.A. §1101(3) 
(West 2002) and 38 C.F.R. §3.309(a).  Moreover, VA and 
private medical records indicate that she has continued to 
experience chronic left hip pain and symptoms of arthritis in 
the years since the injury.  The VA examination report, 
however, did not indicate whether it is as likely as not that 
the arthritis of the left hip was caused by the in-service 
injury the veteran sustained to that hip, or the arthritis 
was otherwise first manifested during active service or 
within one year after discharge from active service in 
November 1988.  Consequently, this case must be remanded.

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  This is especially important to point 
out here because, in an April, 2003 letter to the veteran to 
comply with the VCAA, the RO impermissibly indicated that a 
response was required within 30 days from the date of the 
letter when, in actuality, the holding in the PVA case makes 
it clear that he had one year to respond.  Therefore, since 
this case is being remanded for additional development, 
the RO must take this opportunity to inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.	The RO must schedule the veteran for 
an appropriate VA examination to 
obtain a medical opinion indicating 
whether it is at least as likely as 
not that the arthritis in her left hip 
is etiologically related to her in-
service hip injury or otherwise 
manifested during active service or 
within one year of her November 1988 
discharge from active service.  To 
facilitate making this determination, 
please review the evidence in the 
claims file, especially the December 
1997 VA examination report.  Also, the 
examiner is asked to please confirm 
that he or she reviewed the claims 
folder prior to submitting the report 
of his or her evaluation.  If no 
opinion can be rendered, please 
explain why this is not possible.  All 
necessary testing should be done and 
the examiner should review the results 
of any testing prior to completion of 
the examination report.

2.	The RO should also request that that 
the veteran provide information 
(names, dates, addresses, etc.) for 
all relevant treatment that she has 
received from VA medical facilities 
for symptoms of arthritis in her left 
hip since her December 1997 VA 
examination and all non-VA (private or 
other) medical facilities since 
discharge or active service that are 
not already on file.  Ask that she 
complete and return the appropriate 
releases (VA Form 21-4142) so the RO 
can obtain her confidential medical 
records from any additional private 
care provider indicated.

3.	The RO also must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

4.	Thereafter, the RO should readjudicate 
the claim.  If it continues to be 
denied, send the veteran and her 
representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning 
the case to the Board.

No action is required of the veteran or her representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



